                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


KALENA KRUEGER,
ALAXANDRA RUTELLA,

               Plaintiffs,
                                                                    Case No.:20-CV-1495
v.

DR. NOAH’S ARK VETERINARY CLINIC,
NOAH ARNOLD, ABC INSURANCE COMPANY,

               Defendants.


                                  ANSWER TO COMPLAINT


       NOW COMES Defendants Dr. Noah’s Ark Veterinary Clinic and Noah Arnold

(hereinafter, “Defendants”), by and through their attorneys, Wilson Elser Moskowitz Edelman &

Dicker LLP, and by way of Answer to Plaintiffs’ Complaint, admit, deny, and assert as follows:

                                        INTRODUCTION

       1.      In answer to Paragraph 1, Defendants lack knowledge or information sufficient to

form a belief as to the truth of the matter asserted and, as such, deny.

       2.      In answer to Paragraph 2, this allegation states a legal conclusion to which no

response is required. To the extent a response is required, Defendants deny the same.

       3.      In answer to Paragraph 3, this allegation states a legal conclusion to which no

response is required. To the extent a response is required, Defendants deny the same.

       4.      In answer to Paragraph 4, Defendants deny.

                                         JURISDICTION

       5.      In answer to Paragraph 5, this allegation states a legal conclusion to which no

response is required. To the extent a response is required, Defendants deny the same.
       6.      In answer to Paragraph 6, Defendants lack knowledge or information sufficient to

form a belief as to the truth of the matter asserted and, as such, deny.

       7.      In answer to Paragraph 7, Defendants lack knowledge or information sufficient to

form a belief as to the truth of the matter asserted and, as such, deny.

       8.      In answer to Paragraph 8, Defendants lack knowledge or information sufficient to

form a belief as to the truth of the matter asserted and, as such, deny.

       9.      In answer to Paragraph 9, upon information and belief, Defendants admit.

                                             PARTIES

       10.     In answer to Paragraph 10, upon information and belief, Defendants admit.

       11.     In answer to Paragraph 11, upon information and belief, Defendants admit.

       12.     In answer to Paragraph 12, Defendants admit.

       13.     In answer to Paragraph 13, Defendants admit.

       14.     In answer to Paragraph 14, Defendants lack knowledge or information sufficient to

form a belief as to the truth of the matter asserted and, as such, deny.

                         FACTS – PLAINTIFF KALENA KRUEGER

       15.     In answer to Paragraph 15, Defendants admit.

       16.     In answer to Paragraph 16, Defendants lack knowledge or information sufficient to

form a belief as to the truth of the matter asserted regarding Ms. Krueger’s feelings, and with

regard to the remainder of the allegations contained within Paragraph 16, deny.

       17.     In answer to Paragraph 17, upon information and belief, Defendants admit. In

further answering, Defendants state that at Ms. Krueger’s job interview, Ms. Krueger shared her

prior work history as an exotic dancer and a mutual friend between Ms. Krueger and Dr. Arnold

informed Dr. Arnold and Mrs. Arnold of Ms. Krueger’s ongoing online sex work.

       18.     In answer to Paragraph 18, Defendants deny.


                                                  2
        19.     In answer to Paragraph 19, Defendants deny.

        20.     In answer to Paragraph 20, Defendants deny.

        21.     In answer to Paragraph 21, Defendants deny.

        22.     In answer to Paragraph 22, Defendants admit that members of management were

informed of Ms. Krueger’s online sex website and deny the remaining allegations.

        23.     In answer to Paragraph 23, Defendants deny.

        24.     In answer to Paragraph 24, Defendants deny.

        25.     In answer to Paragraph 25, Defendants lack knowledge or information sufficient to

form a belief as to the truth of the matter asserted and, as such, deny.

        26.     In answer to Paragraph 26, Defendants lack knowledge or information sufficient to

form a belief as to the truth of the matter asserted and, as such, deny.

        27.     In answer to Paragraph 27, Defendants lack knowledge or information sufficient to

form a belief as to the truth of the matter asserted and, as such, deny, and specifically deny a pattern

of harassment and discrimination.

        28.     In answer to Paragraph 28, Defendants deny.

        29.     In answer to Paragraph 29, Defendants lack knowledge or information sufficient to

form a belief as to the truth of the matter asserted and, as such, deny.

        30.     In answer to Paragraph 30, Defendants lack knowledge or information sufficient to

form a belief as to the truth of the matter asserted and, as such, deny.

        31.     In answer to Paragraph 31, Defendants deny.

        32.     In answer to Paragraph 32, Defendants deny.

                       FACTS – PLAINTIFF ALAXANDRA RUTELLA

        33.     In answer to Paragraph 33, Defendants admit.




                                                   3
       34.     In answer to Paragraph 34, Defendants deny.

       35.     In answer to Paragraph 35, Defendants deny.

       36.     In answer to Paragraph 36, Defendants deny.

       37.     In answer to Paragraph 37, Defendants deny.

       38.     In answer to Paragraph 38, Defendants deny.

       39.     In answer to Paragraph 39, Defendants deny.

       40.     In answer to Paragraph 40, Defendants lack knowledge or information sufficient to

form a belief as to the truth of the matter asserted and, as such, deny.

       41.     In answer to Paragraph 41, Defendants deny.

       42.     In answer to Paragraph 42, Defendants deny.

             COUNT I – SEX DISCRIMINATION AND SEXUAL HARASSMENT

       43.     In answer to Paragraph 43, Defendants reallege and incorporate by reference their

answers to all preceding paragraphs as though fully set forth herein.

       44.     In answer to Paragraph 44, Defendants deny.

       45.     In answer to Paragraph 45, Defendants deny.

       46.     In answer to Paragraph 46, Defendants deny.

       47.     In answer to Paragraph 47, Defendants deny.

       48.     In answer to Paragraph 48, Defendants deny.

       49.     In answer to Paragraph 49, Defendants deny.

                      COUNT II – HOSTILE WORK ENVIRONMENT

       50.     In answer to Paragraph 50, Defendants reallege and incorporate by reference their

answers to all preceding paragraphs as though fully set forth herein.

       51.     In answer to Paragraph 51, Defendants deny.

       52.     In answer to Paragraph 52, Defendants deny.


                                                  4
       53.     In answer to Paragraph 53, Defendants deny.

       54.     In answer to Paragraph 54, Defendants deny.

                                COUNT III – RETALIATION

       55.     In answer to Paragraph 55, Defendants reallege and incorporate by reference their

answers to all preceding paragraphs as though fully set forth herein.

       56.     In answer to Paragraph 56, Defendants deny.

       57.     In answer to Paragraph 57, Defendants deny.

       58.     In answer to Paragraph 58, Defendants deny.

       59.     In answer to Paragraph 59, Defendants deny.

                            COUNT IV – PUNITIVE DAMAGES

       60.     In answer to Paragraph 60, Defendants reallege and incorporate by reference their

answers to all preceding paragraphs as though fully set forth herein.

       61.     In answer to Paragraph 61, Defendants deny.

       62.     In answer to Paragraph 62, Defendants deny.

       63.     In answer to Paragraph 63, Defendants deny.

       64.     In answer to Paragraph 64, Defendants deny.

                           COUNT V – INVASION OF PRIVACY

       65.     In answer to Paragraph 65, Defendants reallege and incorporate by reference their

answers to all preceding paragraphs as though fully set forth herein.

       66.     In answer to Paragraph 66, Defendants deny.

       67.     In answer to Paragraph 67, Defendants deny.

       68.     In answer to Paragraph 68, Defendants deny.

       69.     In answer to Paragraph 69, Defendants deny.




                                                 5
       70.     In answer to Paragraph 70, Defendants lack knowledge or information sufficient to

form a belief as to the truth of the matter asserted and, as such, deny.

                                  COUNT VI – DEFAMATION

       71.     In answer to Paragraph 71, Defendants reallege and incorporate by reference their

answers to all preceding paragraphs as though fully set forth herein.

       72.     In answer to Paragraph 72, Defendants deny.

       73.     In answer to Paragraph 73, Defendants deny.

       74.     In answer to Paragraph 74, Defendants deny.

       75.     In answer to Paragraph 75, Defendants lack knowledge or information sufficient to

form a belief as to the truth of the matter asserted and, as such, deny.

                                  AFFIRMATIVE DEFENSES

       NOW COMES, Defendants Dr. Noah’s Ark Veterinary Clinic and Noah Arnold

(hereinafter, “Defendants”), by and through their attorneys, Wilson Elser Moskowitz Edelman &

Dicker LLP, hereby allege and show to the Court, upon information and belief, the following

affirmative defenses:

       1.      Plaintiffs may have failed to state a claim for which relief can be granted.

       2.      The damages sustained by the Plaintiffs, if any, were caused in whole or in part by

the acts or omissions of the Plaintiffs or persons other than these Defendants and for whom these

Defendants are not responsible and have no control.

       3.      Plaintiffs’ damages, if any, are the result of unrelated, pre-existing, subsequent

conditions, or actions unrelated to Defendants’ conduct.

       4.      Plaintiffs unreasonably failed to take advantage of any preventive or corrective

opportunities provided or to avoid harm otherwise.




                                                  6
          5.     A party does not enjoy privacy rights for information that is already available to the

public.

          6.     Plaintiffs’ claims may be barred, in whole or in part, to the extent Plaintiffs are

seeking to recover costs or damages that are unreasonable, duplicative, or otherwise inappropriate.

          7.     Plaintiffs’ claims for punitive damages fail because Defendants did not act with

malice or reckless indifference to Plaintiffs’ protected rights, or engage in willful, deliberate,

malicious, or outrageous conduct.

          8.     Plaintiffs’ claims are barred due to unclean hands.

          9.     Plaintiffs’ claims may be barred by the statute of limitations.

          WHEREFORE, Defendants demands judgment as follows:

          a.     for a dismissal of the Plaintiffs’ Complaint upon its merits;

          b.     for the costs and disbursements of this action;

          c.     for reasonable actual attorney fees pursuant to 15 U.S.C. § 1692k. and

          d.     for such other relief as this court deems just and equitable.

                   THESE DEFENDANTS DEMAND A JURY OF TWELVE.

          Dated this 26th day of October, 2020.

                                                WILSON ELSER MOSKOWITZ EDELMAN &
                                                DICKER, LLP

                                                s/ Christina A. Katt
                                                Christina A. Katt (SBN: 1073979)
                                                Andrea G. Jahimiak (SBN: 1115348)
                                                Attorneys for Dr. Noah’s Ark Veterinary Clinic
                                                and Noah Arnold
                                                740 N. Plankinton Avenue, Suite 600
                                                Milwaukee, WI 53203
                                                Tel: (414) 276-8816
                                                Fax: (414) 276-8819
                                                christina.katt@wilsonelser.com
                                                andrea.jahimiak@wilsonelser.com


                                                   7
